United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 03-30968
                         Conference Calendar



UNITED STATES of AMERICA,

                                     Plaintiff-Appellee,

versus

STEPHEN LEE VAZQUEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 03-CR-50023-1
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Stephen Lee Vazquez appeals the sentence imposed after he

pleaded guilty to conspiring to possess with intent to distribute

50 grams or more of methamphetamine.   Relying on Apprendi v New

Jersey, 530 U.S. 466 (2000), he contends that his sentence

exceeded the maximum sentence provided by the sentencing

guidelines for the type of methamphetamine charged in his

indictment.    As Vazquez concedes, Apprendi does not apply to drug

quantities that increase only the statutory minimum sentence or


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-30968
                                 -2-

the relevant conduct under the sentencing guidelines.     See United

States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000).     Vazquez

asserts the claim in order to preserve it for possible Supreme

Court review.    Vazquez’s claim is foreclosed, and the judgment of

the district court is

     AFFIRMED.